Citation Nr: 0721035	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1969.  His DD Form 214 indicates that he received the 
National Defense Service Medal, the Vietnam Service Medal 
with 1 Bronze Star, and the Vietnam Campaign Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent rating, effective March 10, 
2003.  The veteran perfected an appeal as to the disability 
rating assigned.

In June 2007, the veteran's representative, on the veteran's 
behalf, submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (2006).


FINDING OF FACT

The veteran's PTSD is manifested by low motivation, low self-
esteem, intrusive thoughts, nightsweats, nightmares, 
psychological distress, sleep loss, irritability, poor 
concentration, hypervigilance, strong startle response, panic 
attacks, anxiety, subdued affect, limited insight, long-term 
and short-term memory deficits, detachment and estrangement 
from others, depressed mood, social avoidance and isolation, 
diminished interests, and a GAF score of 50-55.  His 
symptomatology is productive of occupational and social 
impairment of no more than reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a March 2004 rating decision, 
awarded the veteran service connection for PTSD and assigned 
a 30 percent rating.  Thus, the veteran's PTSD claim was 
substantiated in March 2004 and VA no longer has any further 
duty to notify the veteran on how to substantiate his claim.  
Rather, VA is required to fulfill its statutory duties under 
38 U.S.C.A. § 7105.

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the May 2005 Statement of the Case (SOC).  
Therefore, the Board determines that any defect in VCAA 
notice is moot.

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service personnel records, VA 
medical records, VA examination reports, and statements from 
people who know the veteran personally.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. 
§ 3.103 (2006).

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Specific rating criteria - PTSD

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

Global Assessment of Functioning (GAF) scores

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes] (2006).

Analysis

As stated above, the veteran's PTSD is currently evaluated as 
30 percent disabling under Diagnostic Code 9411.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation.  
The probative medical evidence, including VA examination 
reports from June 2003, July 2004, and May 2005, demonstrates 
that the veteran's PTSD is manifested by social isolation, 
intrusive memories 3-4 times per week, nightsweats nightmares 
most nights, sleep loss, frequent irritability, poor 
concentration, hypervigilance, occasionally strong startle 
response, panic attacks, anxiety, subdued affect, limited 
insight, difficulty maintaining train of thought, 
considerable long-term and short-term memory deficits, 
depressed mood most of the day nearly every day, and 
diminished interest in almost all activities.  Significantly, 
he was assigned a GAF score of 50 when examined in June 2003.  
A May 2005 conference report suggests that a GAF of 50 is 
indicative of a higher evaluation than 30%.

Personal statements, from the veteran himself as well as from 
people who know him, also indicate that a higher 50 percent 
disability rating is warranted at this time.  The veteran 
stated in February 2003 that he has found it very difficult 
to function in society, his motivation is low, he is 
tormented with feelings of low self-esteem, he has 
contemplated suicide, and he feels anger and hate one minute 
but fear and sadness the next.  The veteran's brother 
submitted a statement from March 2007 claiming that the 
veteran has never managed to make or keep a lot of friends 
and that he cannot concentrate during work or play.  Dr. 
D.O., one of the veteran's VA physicians, submitted a May 
2007 letter saying that the veteran continues to struggle 
personally ("his wife kicked him out of the home in June 
2006") and professionally ("he was laid off by the post 
office").  Dr. D.O. also said that the veteran continues to 
have a high level of anxiety and disrupted sleep, and that he 
"remains hypervigilant, startles easily, and avoids crowds 
and other novel, anxiety-inducing situations."  A May 2007 
letter from A.S., the director of the Personal Growth and 
Family Center, said that the veteran (a client at the Center) 
suffers from depression and anxiety that has put "serious 
strain" on his marriage and home life and has also resulted 
in his living in a veterans shelter.  A.S. went on to say 
that "the hypervigilance that is manifested in all areas of 
[the veteran's] life and the inability to deal with reality 
are evidence in his decreasing connection with the social 
norms."  Finally, a May 2007 letter from T.C., a 
representative for the Veterans Stabilization Program, 
confirmed that the veteran is a current tenant at a veterans 
shelter (and has been since November 2006) and that he has 
seen the veteran struggle to manage his PTSD with great 
difficulty.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 50 percent rating, but 
no more.

The symptomatology to warrant a 70 percent evaluation under 
the criteria of Diagnostic Code 9411 is not shown in the 
veteran's case.  In this regard, the Board notes that while 
the veteran claimed in his February 2003 statement that he 
had contemplated suicide and attempted it on "a couple of 
occasions" in the past, a review of the record shows that he 
has "no current intent, urge or plan" to commit suicide and 
that he is not a danger to himself or others.  See VA 
examination report and psychological evaluation, June 2003.  
For his July 2004 VA examination, the veteran was evaluated 
as being alert and cooperative with a good sense of humor, 
and he denied having hallucinations, delusions, or ideas of 
reference.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 70 percent evaluation.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation at any time since the 
effective date of service connection, March 10, 2003.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's PTSD has been no more than 50 percent disabling 
since the effective date of his award, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent rating is warranted for 
PTSD.  The benefit sought on appeal is granted to that 
extent.


ORDER

A 50 percent rating for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


